Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 7, 2020

                                       No. 04-19-00659-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                        Margarita LOPEZ,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV05720
                          Honorable John Longoria, Judge Presiding


                                          ORDER
       On December 23, 2019, we granted Appellant’s request to abate this appeal and suspend
the appellate deadlines to give the parties time to settle. We ordered Appellant to file a motion to
dismiss or a motion to reinstate the appeal by February 18, 2020. On February 6, 2020,
Appellant filed an unopposed motion for a thirty-day extension of the abatement period until
March 19, 2020, to give the parties more time to conclude a settlement.
       Appellant’s unopposed motion to extend the abatement period is GRANTED.                  We
caution the parties that no further extensions of the abatement period will be granted.
       We ORDER Appellant to file in this court not later than March 19, 2020, (1) a motion to
dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may
proceed.
       If the parties fail to settle, the reporter’s record will be due on March 30, 2020.
       All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court